DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant has amended claims 1 and 11 thereby the 35 U.S.C. 112 rejection provided in the previous office action has been overcome.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest wherein the corresponding light sensor includes one or more movable microlenses, is disposed adjacent to the at least one light-emitting element, and is configured to convert received light into an electrical signal corresponding to a portion of an image, and wherein each of the one or more microlenses is oriented to direct light from a different portion of the image disposed at a same focal point to the corresponding light sensor based on the same focal point; in combination with other elements of the claim.

Regarding claims 2 - 10, claims 2 - 10 are allowed as being dependent from allowed independent claim 1.

claim 11, the prior art of record fails to teach or fairly suggest wherein the corresponding light sensor includes a one or more movable microlenses, is disposed adjacent to the at least one light-emitting element, and is configured to convert received light into an electrical a signal corresponding to a portion of an image; and a controller configured to orient each of the one or more microlenses to receive light rays from a same focal point and focus the light rays onto a light sensor that corresponds to the microlens, wherein each of the one or more microlenses is oriented to direct light from a different portion of the image disposed at the same focal point to the corresponding light sensor based on the same focal point; in combination with other elements of the claim.

Regarding claims 12 - 20, claims 12 - 20 are allowed as being dependent from allowed independent claim 10.


Conclusion 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yousefpor (US patent No. 2015/0036065) teaches movable microlenses sending light to pixels.
INOUE (US patent No. 2009/0207267) teaches movable microlenses sending light to pixels.

Findlater (US patent No. 2005/0266603) teaches movable microlenses sending light to pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/USMAN A KHAN/
Usman Khan
01/03/2022Primary Examiner, Art Unit 2696